Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-08-2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
The amended claims 1 – 9 and 11 – 20 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Banga et al (US Pub. #: 9116733), hereafter Banga, Grechishkin et al (US Pub. 8732607), hereafter Grec and Momchilov et al (US Pub. #: 9210213), hereafter Momchilov have been fully considered and are persuasive. Claim(s) 10 and 21 is/are cancelled.

Allowable Subject Matter
1.	Amended claims 1 – 9 and 11 – 20 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure 
1. (Currently Amended) A method for seamlessly launching an application in an appropriate already executing virtual machine, comprising: monitoring a plurality of already executing virtual machines to detect at least one user request to be executed within a security zone, wherein each security zone is realized as and corresponds to one of the already executing virtual machines; intercepting the user request and analyzing a level of permission required to complete the user request; determining an appropriate security zone in which to execute the user request, wherein the appropriate security zone has the required level of permission; and executing the user request in the appropriate security zone, wherein the application is run in the appropriate security zone and if an action initiated in an non-appropriate zone, the action is terminated in the non-appropriate security zone, wherein the non-appropriate security zone is where the user request is blocked or terminated.
Claim 10. (Cancelled).

11. (Previously Presented) A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to: monitoring a plurality of already executing virtual machines to detect at least one user request to launch an application that is to be executed within a security zone, wherein each security zone is realized as and corresponds to one of the already executing virtual machines; intercepting the user request and analyzing a level of permission required to complete the user , wherein the application is run in the appropriate security zone and if an action initiated in an non-appropriate zone, the action is terminated in the non-appropriate security zone, wherein the non-appropriate security zone is where the user request is blocked or terminated.
12. (Previously Presented) An air-gapped endpoint, comprising: a network card interface; a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the air-gapped endpoint to: monitor a plurality of already executing virtual machines to detect at least one user request to launch an application that is to be executed within a security zone, wherein each security zone is realized as and corresponds to one of the already executing virtual machines; intercept the user request and analyzing a level of permission required to complete the user request; determine an appropriate security zone in which to execute the user request, wherein the appropriate security zone has the required level of permission; and execute the user request in the appropriate security zone, wherein the application run in the appropriate security zone and if an action initiated in an non-appropriate zone, the action is terminated in the non-appropriate security zone, wherein the non-appropriate security zone is where the user request is blocked or terminated.
Claim 21. (Cancelled).

Note: the support for the above amendments is/are in spec. para. [0131].

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Banga teaches Col. 6 lines 37-41: the system includes a number of virtual machines (VMs) which are monitored by the root of trust VM0 (Col. 16 lines 5-6, Fig. 5; Col. 9 lines 57-60, Fig. 2) where each of the VMs executes in isolation from others (Col. 4 lines 36-45) detects user requests to run their personal programs or applications; col. 4 lines 33-44: different secure zones namely corporate, personal and/or general web browsing zones are each realized and corresponds to one of existing and executing VMs which are dedicated to those respective zones and enables to run corporate applications in corporate zone, to execute personal programs and store documents in personal zone and to browse web from third zone; Col. 8 lines 13-25: When a user requests a process to execute or (col. 8 lines 46-54) a process requests access to a file system, it is intercepted by the VM0/hypervisor and (Col. 16 lines 7-55, abstract) based on the type of activity and a number of factors, the level of access policy is determined; (col. 16 lines 37-40) VM executing a reputed executable code, the VM having the level of access policy and rule is determined and granted access to greater resources…Cols. 14, 15 lines 55-67, 1-15: one or more templates are used to configure security policies for virtual machine with characteristics and/or operational parameters which specify the rules and policies to complete a user's request (Col. 16 lines 8-10); Col. 16 lines 42-50: the client requested application is executed in the specific generated VM.

Further, a second prior art of record Grec teaches Col. 12 lines 27-67: set of installation/behavior rules allow automatic selection and execution of applications at appropriate Virtual Execution 

Further, a third prior art of record Momchilov teaches Col. 31 lines 3-45: the user click request on an email window is captured and checked if the request complies with one or more security contexts such as access restrictions etc. If it does not comply the request is redirected to a remote VDA window on a different zone where the user request is fulfilled.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: intercepting the user request to launch an application to execute, analyzing a level of permission required to complete the user request, determining and executing the request at the appropriate security zone, wherein the appropriate security zone has the required level of permission and if an action initiated in an non-appropriate zone, the action is terminated in the non-appropriate security zone where the requests are blocked or terminated.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 11 and 12 mutatis mutandis.  Claim(s) 10 and 21 is/are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/B.N./Examiner, Art Unit 2438.                                                                                                                                                                                                        

	/TAGHI T ARANI/                   Supervisory Patent Examiner, Art Unit 2438